DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-9, 25, 33-34, 37- 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiratsuka et al (US 20190133704).

	Regarding Claim 1, Hiratsuka teaches a computer-assisted medical system (see at least surgical system 100 in par. 0031 and Fig. 1) comprising: 
	a manipulator assembly configured to couple to a cannula, the cannula defining a lumen configured to slidably receive a shaft of a medical instrument (see at least arm 3 in par. 0046 and Fig. 3 and inserting the instruments into cannulas 110 in par. 0065 and Fig. 5A ), and 
	a processor in electrical communication with the manipulator assembly (see at least control apparatus with CPU in par. 0057 and Fig. 4) and configured to: 
	locate a remote center of motion for the manipulator assembly at a first location relative to the cannula (see at least controlling the motion center position P2 to be coincident with incised part Q1 in par. 0078 Fig. 6B, see also Q1 being the location of the cannula 110 in par. 0077 and Fig. 5A); and 
	reposition the remote center of motion to a second location relative to the cannula in response to an indication to reposition the remote center of motion relative to the cannula, the second location different from the first location (see at least setting the motion center position P2 of the instrument between the bones Q2 and Q3 in par. 0078 and Fig. 6A).
	Regarding Claim 2, Hiratsuka teaches the medical surgery system of claim 1 (see Claim 1 analysis), wherein the first location is along the cannula (see at least Fig. 6B, note Q1 is the position of the cannula as shown in Fig. 5A and par. 0077) and the second location is not along the cannula (see at least Fig. 6A).
	
	Regarding Claim 5, Hiratsuka as modified by Diolaiti teaches the medical system of claim 2 (see Claim 2 analysis). Hiratsuka further teaches wherein the processor is further configured to: 
	receive a command to move the instrument in accordance with a commanded instrument motion (see at least operator manipulates the manipulating apparatus to change the position and posture of the instrument in par. 0075)
	command the instrument to move with a modified instrument motion, the modified instrument motion based on the commanded instrument motion and the second location (see at least the control apparatus controls the operation of the arm such that the position and posture are changed while maintaining a state where the shaft of the instrument is located at the motion center position in par. 0075).  
	Regarding Claim 7, Hiratsuka teaches the medical surgery system of claim 1(see Claim 1 analysis), wherein the lumen defines an axis, wherein the first location is coincident with the axis and wherein the processor is configured to reposition the remote center of motion to the second location while: constraining the second location to coincide with the axis (see at least motion center position P2 in Fig. 6A and 6B being along the centerline axis of the omitted cannula 110 (see Fig. 5A) and see par. 0077 for the motion center position being set a predetermined distance in the vertically downward direction from the initial incised position P1 where the cannula 110 is ).

	Regarding Claim 8, Hiratsuka teaches the medical surgery system of claim 1(see Claim 1 analysis), wherein the processor is configured to reposition the remote center of motion to the second location while: constraining the second location to along a shaft of the instrument (see at least position P2 being along the shaft of the instrument in Fig. 6A and 6B, see also the motion center position being automatically set by being calculated as a position away from the initial incised position P1 by a predetermined distance A in the axial direction of the shaft of the instrument in par. 0073 ).
	Regarding Claim 9, Hiratsuka teaches the medical surgery system of claim 1(see Claim 1 analysis), wherein the processor is further configured to: 
	output one or more signals to cause the manipulator assembly to move the cannula and the instrument relative to each other such that the first location and the second location are at a same location relative to the instrument (see at least moving motion center position P2 between Fig. 6A and 6B instrument shaft 43 is moved relative to the cannula position P1 so that the motion center positions P2 are both at the same location relative to the instrument shaft).
	Regarding Claim 25, Hiratsuka teaches the medical system of claim 1 (see Claim 1 analysis), further comprising 
	an input means for a user to initiate the indication to reposition the remote center of motion relative to the cannula (see at least motion center position setting manipulation portion 54 in par. 0067, Fig. 4).
	Regarding Claim 33, the claim is a computer-assisted robotic method for performing step by step, each function of the computer-assisted medical system of Claim 1, and Hiratsuka also teaches the method (see Claim 1 analysis for rejection of the system).
Regarding Claim 34, the claim is a computer-assisted robotic method for performing step by step, each function of the computer-assisted medical system of Claim 2, and Hiratsuka also teaches the method (see Claim 2 analysis for rejection of the system).
Regarding Claim 37, the claim is a computer-assisted robotic method for performing step by step, each function of the computer-assisted medical system of Claim 5, and Hiratsuka also teaches the method (see Claim 5 analysis for rejection of the system).
Regarding Claim 38, Hiratsuka teaches the method of claim 33 (see Claim 33 analysis), wherein the repositioning the remote center of motion to the second location comprises: constraining the second location to along the cannula: or 
constraining the second location to coincide with an axis defined by the lumen, wherein the first location is coincident with the axis (see at least motion center position P2 in Fig. 6A and 6B being along the centerline axis of the omitted cannula 110 (see Fig. 5A) and see par. 0077 for the motion center position being set a predetermined distance in the vertically downward direction from the initial incised position P1 where the cannula 110 is ).; or 
	constraining the second location along a shaft of the instrument (see at least position P2 being along the shaft of the instrument in Fig. 6A and 6B, see also the motion center position being automatically set by being calculated as a position away from the initial incised position P1 by a predetermined distance A in the axial direction of the shaft of the instrument in par. 0073).
.
	Regarding Claim 41, the claim is a computer-assisted robotic method for performing step by step, each function of the computer-assisted medical system of Claim 9, and Hiratsuka also teaches the method (see Claim 9 analysis for rejection of the system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.	
	
Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka in view of Itkowitz et al (US 20140277736).
	Regarding Claim 4, Hiratsuka teaches the medical system of claim 2 (see Claim 1 analysis).
	 Hiratsuka does not appear to explicitly teach the following, but Itkowitz does teach wherein the processor is further configured to: limit a motion of the cannula based on the second location (see at least non-extendable portion 9011 being a cannula and limiting motion of the cannula to only pivoting about the RC point in par. 0044).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Hiratsuka to incorporate the teachings of Itkowitz wherein the cannula is attached to the robot and motion of the cannula is limited to pivoting about the remote center point. The motivation to incorporate the teachings of Itkowitz would be to maximize the workspace of the tool without the need for moving or enlarging an entry port (see par. 0044 and Fig. 4 )

Regarding Claim 13, Hiratsuka teaches the medical system of claim 1 (see Claim 1 analysis). Hiratsuka does not appear to teach the following, but Itkowitz does teach:  further comprising a visual indicator (see at least RC point displayed on GUI in par. 0044 and Fig. 8 ), 
wherein the processor is further configured to provide a visual indication of the remote center of motion using the visual indicator (see at least processor displaying on the GUI in par. 0022-0024 and RC displayed on GUI in par. 0044, Fig. 8).	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Hiratsuka to incorporate the teachings of Itkowitz wherein a visual indication of the remote center of a surgical instrument is displayed to the surgeon. The motivation to incorporate the teachings of Itkowitz would be to allow for manual robot control while ensuring constraints like avoiding harmful tissue contact are met (see par. 0101).

Allowable Subject Matter
Claims 3, 6, 11-12, 14, 17, 19, 31, 35, 43-44  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art for all claims comes from Hiratsuka, Diolaiti (see relevant but not relied upon prior art below), and Itkowitz. For Claims 3 and 35, the prior art does not appear to teach wherein the first location and the second location are at different distances from the longitudinal axis defined by the cannula. For Claim 6, the prior art does not appear to teach constraining the second location to along the cannula in combination with all of the other limitations in the claim. For claim 11 and 43 the prior art does not appear to teach limiting a speed of motion of the remote center of motion in combination with all of the other limitations in the claim. For claim 12 and 44 the prior art does not appear to teach disallow repositioning of the remote center of motion in response to the force associated with the cannula exceeding a force limit in combination with all of the other limitations in the claim.  For claim 14, 17, 19, 31 the prior art does not appear to teach wherein the cannula is selectively couplable with a tissue layer and to move the cannula relative to patient anatomy such that the medical working space is modified in combination with all of the other limitations in the claim.
Claims 46-47, 51 allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Hiratsuka, Itkowitz, and Diolaiti but the prior art does not appear to teach detecting installation of both a cannula configured to couple with a tissue layer of a patient and detecting installation of a medical instrument configured to extend through the lumen of the cannula.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diolaiti et al (US 20150065793) discloses a medical robotic system that can be controlled about a remote center position

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                                                                                                                       /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664